Title: From David Humphreys to Timothy Pickering, 29 August 1782
From: Humphreys, David
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters Newburgh Augst 29th 1782
                  
                  The Commander in Chief has made an alteration in the disposition of the Brigades on the left of the Line—from that contained in the Order of Encampment given to you two days ago—The first Massachusetts Brigade occupies the ground on the flank, vice Pattersons, which takes the place of the 1st Brigade, & in which the Senior Regt is posted on the left, the next oldest on the right &c.—This change of disposition His Excellency desires you will immediately make known to the Quarter Masters of the Brigades concerned, that the ground may be taken accordingly.  I have the honor to be &c.
                  
                     D. Humphrys Aid de Camp
                  
               